Citation Nr: 0620208	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhagic fever.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel
INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This appeal is from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office.

The Board of Veterans' Appeals denied the benefits sought on 
appeal in a December 2004 decision.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2006, the Court granted the joint motion 
of the parties to vacate and remand the Board's decision 
[hereinafter Joint Motion].  The Order of the Court 
incorporated the instructions of the Joint Motion.  This 
decision is to implement the order of the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA owes the veteran additional assistance to substantiate the 
claims at issue.  He testified in August 2004 that he was 
hospitalized for 41 days in the summer of 1968 at Camp Kimpo, 
Korea, and other facilities.  He testified that he saw Dr. 
Denton for GERD.  A March 2003 VA compensation examination 
report referred to a renal scan.

The veteran's service medical (health) records are silent 
about that hospitalization.  Forty-one days is a long time, 
and it is reasonable to suspect a record of the alleged 
hospitalization exists.  A 41-day absence from his unit might 
be noted in a Morning Report.  VA must pursue alternative 
means to obtain records or other evidence of the 
hospitalization.  38 C.F.R. § 3.159(c)(3) (2005).

The veteran must cooperate with VA effort to assist him with 
his claim.  38 C.F.R. § 3.159(c)(2)(i) (2005).  If he cannot 
provide the name or location of the treating facilities 
specifically enough for VA to identify them, VA cannot assist 
him.

The veteran's hearing included discussion of hospitalization 
records kept by the Office of the Surgeon General.  To 
execute the Court's order, VA must corroborate on the record 
that the Office of the Surgeon General records discussed in 
fact comprise records of the years 1942 to 1945 and 1950 to 
1954, thus assuring the veteran and the Court that VA made 
every effort to obtain pertinent service records.

The veteran reported that his service records were burned.  
The Joint Motion addressed the need to seek service records 
from alternative sources in light of the veteran's assertion 
and specific request to obtain certain service records.  As 
with the SGO records, VA must document for the record that 
the July 1973 fire at the National Personnel Records Center 
burned records of Army veteran's discharged between November 
1, 1912, and January 1, 1960, thus excluding the records of 
the veteran, who was discharged in 1970.

A VA digestive system examination report of March 2002 noted 
that the results of a renal scan were pending.  The record is 
thereafter silent about the report.  VA must obtain the 
report or an explanation why the report cannot be produced.  
38 C.F.R. § 3.159(c)(2) (2005).

It is unclear from the record if the March 2002 compensation 
examiner referred to a test done in the context of treatment 
or ordered for the compensation examination.  When a VA 
compensation examiner orders a test or study, it triggers 
VA's duty to assist and VA has an obligation to accomplish 
the test or study.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  If the report of the renal study cannot be produced, 
the adjudicator must ascertain whether the renal scan was 
performed at the request of the compensation examiner, and if 
so, afford the veteran another scan.

The veteran testified that he received private treatment for 
GERD from Dr. Denton.  VA can not assume the content of 
records not in evidence.  Regulation mandates VA action to 
obtain those records.  38 C.F.R. § 3.159(c)(1) (2005).  
Regulation also mandates the veteran's cooperation with VA 
efforts to assist him.  Id.

Accordingly, the case is REMANDED for the following action:


1.  Request the veteran to identify the 
unit to which he was assigned when he 
contracted hemorrhagic fever in 1968 and 
the names and locations of the medical 
facilities in Korea where he was treated 
and to authorize Dr. Denton to provide VA 
his records of treatment of the veteran's 
GERD.

2.  Request the following military 
records, and document the request and all 
responses:

*	Clinical records of the veteran's 
Summer 1968 hospitalization for 
hemorrhagic fever from the military 
medical facility at Camp Kimpo, South 
Korea, or any other facility the 
veteran has identified; also make the 
request to any current custodian of 
such records including the Office of 
the Surgeon General or current 
custodian of Surgeon General's 
records.

*	Morning Reports for summer 1968 for 
the veteran's unit of assignment.

3.  Obtain certification from the 
National Personnel Records Center 
regarding whether the records of the 
Office of the Surgeon General do not 
include records of the veteran's 
hospitalization in summer 1968 and 
whether the veteran's service records 
could have been among those burned in the 
July 1973 NPRC fire.

4.  Obtain the report of the renal scan 
referenced in the March 2002 digestive 
conditions compensation examination.

*	If the report cannot be obtained, 
inquire whether the renal scan was 
performed for the purposes of the 
compensation examination.

*	If and only if investigation reveals 
that the renal scan was part of the 
March 2002 compensation examination, 
and if the report cannot be 
obtained, schedule the veteran for a 
renal scan and obtain interpretation 
of the scan by a VA compensation 
examiner.

5.  Request Dr. Denton to provide all 
records the veteran has authorized him 
to release.

6.  Readjudicate the claim of 
entitlement to service connection for 
hemorrhagic fever and of entitlement to 
service connection for gastroesophageal 
reflux disease.  If either claim 
remains denied, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and 
an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


